Title: From Thomas Jefferson to William C. C. Claiborne, 10 February 1806
From: Jefferson, Thomas
To: Claiborne, William C. C.


                        
                            Sir
                     
                            Washington Feb. 10. 1806.
                        
                        On the 23d. of December I nominated to the Senate of the US.
                        Joseph de Ville Bellechasse
                        John W. Gurley
                        John Baptiste McCarty
                        Jean Noel Destrehan
                        Pierre Sauvé
                        to be members of the legislative council for the territory of Orleans, being five of the ten persons named
                            to me for that purpose by the House of Representatives of the Territory. Messrs. Bellechasse McCartey, Destrehan & Sauvé
                            were assented to by the Senate & their commissions forwarded in January. the nomination of mr Gurley was reserved by
                            the Senate for further consideration, and has been since negatived. I am therefore to request that the House of
                            Representatives will proceed to name two persons, of whom I may appoint one with the advice of Senate to supply the
                            vacancy still remaining. Accept the assurance of my high consideration & esteem.
                        
                            Th: Jefferson
                     
                        
                    